Name: Commission Delegated Regulation (EU) 2017/1551 of 14 July 2017 amending Annex I to Regulation (EU) 2016/1076 of the European Parliament and of the Council applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements
 Type: Delegated Regulation
 Subject Matter: trade;  Africa;  executive power and public service;  European construction;  international affairs;  trade policy;  international trade;  tariff policy
 Date Published: nan

 15.9.2017 EN Official Journal of the European Union L 237/59 COMMISSION DELEGATED REGULATION (EU) 2017/1551 of 14 July 2017 amending Annex I to Regulation (EU) 2016/1076 of the European Parliament and of the Council applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1076 of the European Parliament and of the Council of 8 June 2016 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, economic partnership agreements (1), and in particular Article 2(2) thereof, Whereas: (1) The list of beneficiary countries of the EU market access arrangements laid down by Regulation (EU) 2016/1076 is established by Annex I to that Regulation. That Regulation also lays down a procedure for the application by the European Union of safeguard measures in respect of products originating in countries listed in Annex I. (2) Regulation (EU) 2016/1076 empowers the Commission to adopt delegated acts to amend Annex I to that Regulation so as to add states from the ACP Group of States which have concluded negotiations on an Economic Partnership Agreement (EPA) with the European Union. (3) The Southern African Development Community (SADC) EPA States, the European Union and its Member States concluded negotiations on a comprehensive Economic Partnership Agreement on 15 July 2014. The SADC EPA States, the European Union and its Member States signed the agreement on 10 June 2016 (2). (4) Lesotho ratified the EPA on 16 September 2016. (5) Mozambique ratified the EPA on 28 April 2017. (6) The European Parliament approved the EPA on 30 September 2016. (7) As a result, the EPA is provisionally applied as of 10 October 2016. (8) Consequently, Lesotho and Mozambique should be included in the said Annex I as well so as to facilitate the full application of the EPA by the EU, HAS ADOPTED THIS REGULATION: Article 1 The Kingdom of Lesotho and the Republic of Mozambique are inserted into Annex I to Regulation (EU) 2016/1076. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 185, 8.7.2016, p. 1. (2) Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part (OJ L 250, 16.9.2016, p. 3).